Citation Nr: 0430318	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for a licensing and 
certification examination fee under Chapter 30, Title 38, 
United States Code, in the amount of $237.00.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel











INTRODUCTION

The veteran served on active duty from August 1987 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

It is noted that this matter has been before the Board and 
remanded on two prior occasions, in December 2003 and April 
2004.  Both remands requested that the RO readjudicate the 
veteran's claim based on a finding as to whether the test in 
question was required under Federal, State, or local law or 
regulation for an individual to enter into, maintain, or 
advance in his field of employment or that it is generally 
accepted as attesting to a level of knowledge or skill 
required to qualify to enter into, maintain, or advance in 
his field of employment.  Unfortunately, this development was 
not completed on either occasion, rather, the RO merely 
confirmed that the test in question has not been approved by 
the State approving agency (SAA) and, thus, concluded that VA 
cannot reimburse the veteran for the cost of this 
examination.  Specifically, the RO failed to apply the 
provisions of 38 U.S.C.A. § 3689(b) in the adjudication of 
the veteran's claim.  Notwithstanding the foregoing, in light 
of the favorable determination below, the Board finds that 
another remand to the RO is not warranted.


FINDING OF FACT

The fee for the Investment Company Products/Variable 
Contracts Limited Representative Qualifications Examination 
(Test Series 6) is a program of education within the meaning 
of the laws defining programs for which payment may be made.





CONCLUSION OF LAW

The veteran is entitled to reimbursement for a licensing and 
certification examination fee under Chapter 30, Title 38, 
United States Code, in the amount of $237.00.  38 U.S.C.A. 
§§ 3002(3), 3452(b), 3689 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim of entitlement to reimbursement for a 
licensing and certification examination fee under Chapter 30, 
Title 38, United States Code, in the amount of $237.00.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002).  The 
law provides that VA has duties to notify and to assist 
claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the matter on appeal, development as to this issue to comply 
with the VCAA would serve no useful purpose, but would 
needlessly delay appellate review and final disposition of 
this claim.

Analysis

The veteran claims entitlement to reimbursement of a $237.00 
fee for the Investment Company Products/Variable Contracts 
Limited Representative Qualifications Examination (Test 
Series 6).  He asserts that this examination is required by 
the Federal Government in order to sell mutual funds.  A 
January 2004 letter on the veteran's behalf from a Market 
Business Consultant states that this examination is required 
by the state of Louisiana in order to sell mutual fund 
products.  This letter further states that, by taking the 
exam, the veteran has afforded himself the opportunity to 
increase his income and in fact has done so.  In addition, a 
Study Outline for this examination states that this 
examination is used to qualify persons seeking registration 
with the NASD (National Association of Securities Dealers).  
The evidence of record reflects that the veteran passed the 
examination on December 27, 2001.  

Pertinent law provides that reimbursement may be paid for 
fees associated with licensing and certification examinations 
under Chapter 30 educational assistance benefits if the test 
in question meets the requirements of 38 U.S.C.A. § 3689.  
38 U.S.C.A. § 3689(a)(2) provides that, to the extent that 
the Secretary determines practicable, SAA may, in lieu of the 
Secretary, approve licensing and certification tests, and 
organizations and entities offering such tests, under this 
section.  In addition, 38 U.S.C.A. § 3689(b)(1) reflects that 
the Secretary may approve licensing and certification tests 
for fee reimbursement purposes if (A) the test in question 
was required under Federal, State, or local law or regulation 
for an individual to enter into, maintain, or advance in 
employment in a predetermined and identified vocation or 
profession, or (B) the Secretary determines that the test is 
generally accepted, in accordance with relevant government, 
business, or industry standards, employment policies, or 
hiring practices, as attesting to a level of knowledge or 
skill required to qualify to enter into, maintain, or advance 
in employment in a predetermined and identified vocation or 
profession.

Upon consideration of the foregoing, the Board finds that, 
based upon the January 2004 letter from the Market Business 
Consultant, the Investment Company Products/Variable 
Contracts Limited Representative Qualifications Examination 
(Test Series 6) is required under Federal, State, or local 
law or regulation for an individual to enter into, maintain, 
or advance in employment in a predetermined and identified 
vocation or profession.  Moreover, based upon the Study 
Outline for this examination, the Board finds that the test 
is generally accepted, in accordance with relevant 
government, business, or industry standards, employment 
policies, or hiring practices, as attesting to a level of 
knowledge or skill required to qualify to enter into, 
maintain, or advance in employment in a predetermined and 
identified vocation or profession.  Accordingly, the 
appellant's claim of entitlement to reimbursement for a 
licensing and certification examination fee under Chapter 30, 
Title 38, United States Code, in the amount of $237.00 is 
granted.




ORDER

Entitlement to reimbursement for a licensing and 
certification examination fee under Chapter 30, Title 38, 
United States Code, in the amount of $237.00, is warranted.  
The appeal is granted.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



